As filed with the Securities and Exchange Commission on April 21, 2009 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 43 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 47 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 335 Madison Avenue, 19 th Floor New York, New York 10017 (Address of Principal Executive Offices) (212) 293-2000 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 335 Madison Avenue, 19 th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Clifford Chance US LLP 31 West 52 nd Street New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) X On May 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 MAY 1, 2009 MARKET VECTORS ETF TRUST The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. This Prospectus offers shares of Market Vectors ETF Trust (the Trust). The Trust currently has 28 investment portfolios. This Prospectus relates to shares of eight portfolios: Market Vectors Agribusiness ETF, Market Vectors Coal ETF, Market Vectors Global Alternative Energy ETF, Market Vectors Gold Miners ETF, Market Vectors Nuclear Energy ETF, Market Vectors RVE Hard Assets Producers ETF, Market Vectors Solar Energy ETF and Market Vectors Steel ETF (each, a Fund and together, the Funds). No person has been authorized to give any information or to make any representations other than those contained in this Prospectus in connection with the offer of a Funds shares, and, if given or made, the information or representations must not be relied upon as having been authorized by a Fund. Neither the delivery of this Prospectus nor any sale of shares of a Fund shall under any circumstance imply that the information contained herein is correct as of any date after the date of this Prospectus. Dealers effecting transactions in a Funds shares, whether or not participating in this distribution, may be generally required to deliver a Prospectus. This is in addition to any obligation of dealers to deliver the Prospectus when acting as underwriters. Market Vectors Agribusiness ETF, Market Vectors Coal ETF, Market Vectors Global Alternative Energy ETF, Market Vectors Gold Miners ETF, Market Vectors Nuclear Energy ETF, Market Vectors RVE Hard Assets Producers ETF, Market Vectors Solar Energy ETF and Market Vectors Steel ETF are distributed by Van Eck Securities Corporation and seek to track the DAXglobal ® Agribusiness Index, Stowe Coal Index
